Citation Nr: 0107999	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969 
and from January 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a written statement to the RO, dated in November 2000, the 
veteran appears to be requesting that his claim for service 
connection for post traumatic stress disorder (PTSD) be 
reopened.  This issue has not been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate action.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that VA hospitalization and treatment 
records, dating from September to October 2000, were received 
by the RO after the issuance of a May 2000 Supplemental 
Statement of the Case and after the appeal was certified for 
consideration by the Board in October 2000.  Neither the 
veteran nor his representative has waived initial RO 
consideration of the evidence.  Therefore, in accordance with 
the provisions of 38 C.F.R. § 19.31 (2000), the RO must issue 
a Supplemental Statement of the Case addressing this 
evidence.

During a March 2000 hearing at the RO in Cleveland, Ohio, the 
veteran maintained that he had tried to work part-time in 
1999 as a press operator, but that he had a relapse.  He 
indicated that he last worked full-time in 1987.  The veteran 
maintained that for the previous fourteen years, he had 
received disability benefits from the Social Security 
Administration (SSA) because of stress.  While the records 
upon which the decision to award the veteran disability 
benefits have been associated with the claims file, a copy of 
the award decision has not.  The Board is of the opinion that 
the award decision should be obtained prior to further 
consideration of the instant appeal.

Although the RO provided the veteran with a VA PTSD 
examination in April 1999, the examination report is not 
adequate for adjudication purposes because the examiner did 
not assess the impact of the veteran's psychiatric disorders 
on his ability to obtain and maintain substantially gainful 
employment.  In addition, as noted by the veteran's 
representative in a February 2001 written argument, the 
veteran has not been provided a VA general medical 
examination in order to determine the current nature and 
severity of all chronic disorders.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be furnished with 
a Supplemental Statement of the Case 
addressing the evidence received since 
the issuance of the May 2000 Supplemental 
Statement of the Case.  The development 
ordered below need not be performed to 
the extent that it relates to a benefit 
fully granted in the Supplemental 
Statement of the Case. 

2.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  The RO should also attempt to obtain 
a copy of the SSA decision awarding the 
veteran disability benefits, and copies 
of records associated with any subsequent 
disability determinations by the SSA.

4.  Thereafter, the RO should arrange for 
VA general medical and psychiatric 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the current nature and severity of all 
chronic disorders.  All necessary tests 
and studies, including any special 
examinations deemed warranted, should be 
conducted, and all findings should be 
reported in detail.  Each of the 
examiners should comment on the impact of 
the veteran's disabilities on his ability 
to maintain substantially gainful 
employment, to include whether they 
render him unemployable.  The claims file 
must be made available for review by the 
examiners, and the examination reports 
must reflect that the physicians reviewed 
the claims file.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examinations and opinion, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

6.  Then, the RO should readjudicate the 
issue of entitlement to a permanent and 
total disability rating for pension 
purposes.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




